Citation Nr: 0823510	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
fracture of the right shin.

3.  Entitlement to service connection for residuals of a 
fracture of the left shin.


REPRESENTATION

Appellant represented by:	Oklahoma Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran did not experience a chronic leg or back disability 
during service.  

2.  There is no competent medical evidence to show that the 
veteran had arthritis of the legs or back within one year of 
discharge from service.

3.  There is no competent medical evidence relating a disease 
or injury during service to the veteran's current low back 
disability or a disability of the legs.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2007).

2.  Residuals of a fracture of the right shin were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2007).

3.  Residuals of a fracture of the left shin were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  (Element (4), 
the requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).)  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

Responding to the veteran's application and statements, VCAA 
letters issued in September 2005 from the RO explained to the 
veteran the evidence necessary to substantiate the claims for 
service connection.  The letters also informed him of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim. 

The veteran was not provided notice of what type of 
information and evidence was needed to substantiate a claim 
for a higher rating nor was he given notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted. Nevertheless, because the Board has 
herein denied the claims for service connection, the rating 
and effective date aspects of the claims are moot. 
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his 
claims at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, and reports of private treatment.  The veteran was 
requested to provide medical releases for additional private 
medical records in an RO letter dated in June 2006, but has 
not completed and returned the enclosed medical release 
forms.  Additionally, the claims file contains the veteran's 
statements in support of his claims.  In February 2007, he 
stated that "more information on my case for disability" 
could be provided by Albermarle Medical Center; however, a 
specific medical provider or physician's office at this 
medical center was not identified, a specific time frame was 
not identified, and no medical release was provided.  The 
Board has reviewed the veteran's statements and concludes 
that he has not taken the steps necessary to enable VA to 
obtain any additional identified private medical records.  
The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran's omission of completed medical release forms 
requested by VA has hindered the development of the medical 
evidence in this case.  The Board further notes that a 
service separation examination was not received with the 
veteran's service treatment records, and that a July 1975 
treatment record does reference a separation physical having 
been performed.  However, following inquiry from VA for the 
veteran's service medical records, the service department 
indicated in September 2005 that it had sent the veteran's 
complete medical and dental records.  As such, the record 
does not indicate that further development in this regard 
would serve any useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

As to any duty to provide an examination and/or opinion 
addressing the question of whether the claimed disabilities 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant), contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

With no demonstration of any pertinent event in service 
relative to the back or legs, nor diagnosis of, or findings 
attributed to, the bones of either of the veteran's lower 
legs until over 9 year after service, nor of the back until 
over 18 years after service, the Board finds that there is no 
duty to provide a medical examination or opinion.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there are 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a post-
service diagnosis of right leg disability and low back 
disability, there is no symptom, clinical finding, or 
laboratory finding of any leg or back abnormality or injury 
either during service or until many years thereafter.  
Without such evidence, the Board must conclude that no 
additional development is required based on the facts of this 
case, to include a medical examination and/or opinion where 
the examiner would be asked whether there is a causal link 
between any current diagnosis and service medical records 
that contain no suggestion of the claimed disabilities.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); Hickson, supra; Pond, supra.  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.   38 C.F.R. § 3.303(b).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

As noted above, the veteran served on active duty from 
September 1976 to September 1979. In an application received 
in August 2005, the veteran indicated as among the 
disabilities for which he was claiming service connection 
were disabilities of the back and legs.  He indicated that he 
was treated for these disabilities during service, from 1978 
to 1979 in Heidelberg, Germany.  An additional notation on 
his application indicates that he had disability of the legs 
that began in 1986, for which he was treated from 1980 to 
1983.  

In a statement received in September 2005, the veteran 
asserted that he started having back pain in 1985 due to 
broken shin bones in 1980 while he was working for a heating, 
air and electrical company.  He further indicated that in 
approximately 1987 he shattered his right ankle, resulting in 
more back pain.  He wrote that his back pain had gotten worse 
over the years.  

In a statement received in April 2006, the veteran indicated 
that he broke both shin bones in 1979.  He wrote that he was 
not discharged until September 1982.  These statements are 
not consistent with other documentation of record, which 
indicates that he served on active duty from September 1976 
to September 1979, or his statement in September 2005 that he 
had hurt his shins while working for a private firm in 1980, 
as described directly above.

Service treatment records reflect that that the veteran had 
problems with his Achilles tendons in November 1976 after 
complaining of leg pain.  He was seen for glass lodged in the 
bottom of his left foot in July 1977, which was removed.  
Service treatment records dated in 1978 and 1979 include 
treatment for a rash in Mannheim, Germany, in January 1978 
and March 1978, treatment for gastrointestinal problems in 
Mannheim, Germany, in March 1978, May 1978 and June 1978, 
treatment for sleep disturbance in November 1978, treatment 
for a cough and a rash in January 1979, and treatment for a 
rash in May 1979.  In a Heidelberg Meddac-dental service 
health questionnaire completed in May 1979, he indicated that 
he had never had painful or swollen ankles or joints.  An 
additional service treatment record reflects that he was 
treated for a forearm problem in August 1979.  There are no 
service treatment records corroborating the veterans' claims 
of complaints or treatment for back or leg problems during 
service in 1978 and 1979.

Records of private treatment in October 1988 reflect that the 
veteran fell and broke his right ankle.  An October 1988 X-
ray revealed a tri-malleolar right ankle fracture with tibio-
talar instability.

A private medical record from March 2001 indicates that the 
veteran had experienced back pain since age 17, which had 
been worse over the last six months.  He had received 
treatment for the pain in 1999, at which time an MRI showed a 
midline herniated disc at L5-S1.  Over the last two weeks, 
pain had developed in his legs, more on the right than the 
left after twisting.  The impression was previous fairly 
large herniated disc at L5-S1, now with some degenerative 
disc disease and ongoing problems, with recent worsening.  He 
received further private treatment for this condition in 
February 2003.

At VA treatment in April 2005, the veteran gave a history of 
first hurting his back when he was 17 years old when lifting 
a truck door which fell onto a ramp on his back while at 
work.  (The Board notes that the veteran was 18 years old 
when he entered service.)  He indicated that about 4 months 
prior to April 2005 he had twisted quickly to his right side 
and felt a pop in his back.  He was not working because of 
back pain.  An X-ray in April 2005 showed mild degenerative 
changes and degenerative disc disease at L5-S1.  An MRI of 
the lumbosacral spine in July 2005 showed chronic 
degenerative disc disease with disc protrusion at L5 and S1, 
and mild left neural foramina narrowing.  

An August 2005 VA record of treatment includes a history of 
back pain for the past 15 years, having become increasingly 
worse.  This would place the onset of back pain in 
approximately 1990, many years after service.  Examination of 
the lower extremities during treatment of the back in August 
2005 revealed motor strength 5/5 and reflexes 2+ throughout, 
with no pathologic reflexes.  Sensation was intact to light 
touch and pinprick.  He was able to stand on his toes and on 
his heels for a prolonged time without fatigue.  During VA 
treatment in November 2005, the left leg was noted to be .75 
inches longer than the right leg, some atrophy of the right 
lower extremity was noted, lower extremity range of motion 
was within functional limits and lower extremity manual 
muscle testing was evaluated as 5/5.  

In the present case, the service treatment records do not 
indicate that the veteran injured or had problems with his 
back during service or had arthritis or fractures of his 
lower legs during service.  The veteran indicated in his 
application for benefits that he received treatment for the 
legs and back in 1978 and 1979, but the service treatment 
records, which contain multiple entries of treatment during 
this time period, do not reflect treatment or complaints of 
back or leg pain over this time period.  

By medical history provided during VA treatment in April 
2005, the veteran indicated that he hurt his back at age 17 
while at work (he entered service at age 18), but provided no 
history of hurting his back or legs during service.  
Examination of the legs in November 2005 revealed no 
disability of the legs other than a leg length discrepancy of 
.75 inches and atrophy of the right lower extremity.  There 
is no medical evidence to relate these conditions to service.  
The veteran indicated in April 2006 that his right leg is 
shorter, that a log broke both shin bones in 1979, and that 
he was discharged from service in 1982.  These statements of 
the appellant are not credible in light of his earlier 
September 2005 statement that he broke both shin bones in 
1980 while working (rather than during service or in 1979), 
and his service department records that show that he was 
discharged from service in September 1979 rather than in 1982 
(though he may have been referring to the terminal date of 
his reserve service obligation, which was in 1982).  The 
Board therefore finds the most reliable evidence of record 
for this time period to be the service medical records, which 
reveal no injury or treatment of the back or legs during 
service in 1978 or 1979.  

In sum, the most reliable evidence indicates that the veteran 
did not experience a chronic condition of the back or legs, 
or an injury or disease resulting in disability of the back 
or legs, during service.  Further, the first indication of 
treatment for chronic back disability described in the 
private medical records is from 1999, with onset of chronic 
symptoms in approximately 1990; and the only chronic leg 
disabilities reflected in the treatment records during the 
pendency of the veteran's claim are atrophy and a leg length 
discrepancy of .75 inches.  There is no competent medical 
evidence relating any of these conditions to service.  

There is no evidence to indicate that the veteran experienced 
arthritis of the back or legs to a degree of 10 percent or 
more within one year of discharge from active service, so 
that a presumption of service connection is not warranted for 
these conditions.  See 38 C.F.R. §§ 3.307, 3.309.  The 
preponderance of the evidence indicates that the veteran did 
not experience a chronic leg or back disability during 
service.  Further, there is no medical nexus opinion or other 
competent evidence relating a disease or injury during 
service to the veteran's current low back disability or to a 
disability of the legs.  The first evidence of a chronic leg 
or back disability is not until many years after service.  In 
light of the foregoing, the Board finds that entitlement to 
service connection for residuals of a fracture of the right 
shin, residuals of a fracture of the left shin, and a low 
back disability, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for residuals of a fracture 
of the right shin is denied.

Entitlement to service connection for residuals of a fracture 
of the left shin is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


